Response to Arguments
Applicant's arguments filed 08/30/21 have been fully considered but they are not persuasive. 
Re claim 1, applicant argues that Morein fails to disclose “generating a gray histogram based on gray values corresponding to the ambient brightness values measured by the photosensitive pixels of the pixel unit array, and determining whether the current scene is the backlight scene based on a ratio of the number of photosensitive pixels in each gray scale range of the gray histogram” because Morein emits light rather than capturing an image (Remarks pgs 11-12). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Li discloses capturing an image according to a determined backlighting brightness (see par 6 of Final Office Action). Morein is only used to disclose determining whether the current scene is the backlight scene based on a ratio of the number of photosensitive pixels in each gray scale range of the gray histogram. One of ordinary skill, would have found it obvious to utilize the determining step of Morien with the imaging device of Li in order to rapidly determine backlight images and to avoid lag in displaying images. Therefore, the combination of Li and Morein, as a whole, discloses capturing an image when a backlight scene is determined that the current scene is the backlight scene based on a ratio of the number of photosensitive pixels in each gray scale range of the gray histogram.

/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696